Citation Nr: 0127473	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  97-29 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of adenocarcinoma, status post radical 
prostatectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1949 to September 
1952 and from March 1954 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In June 1999, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   

A hearing was held before a Member of the Board in February 
1999.  In September 2001, the Board informed the appellant 
that the Board member who had held the hearing was no longer 
employed by the Board, and offered the appellant an 
opportunity for another hearing.  The letter indicated that 
if no response was received, the Board would assume that he 
did not want another hearing.  No response was received from 
the appellant.  


FINDINGS OF FACT

1.  Residuals of adenocarcinoma, status post radical 
prostatectomy, do not require the wearing of absorbent 
materials that must be changed at least two times per day.  

2.  Residuals of adenocarcinoma, status post radical 
prostatectomy, result in daytime voiding interval of 
approximately once every two hours and awaking to void 
approximately once per night.  

3.  Residuals of adenocarcinoma, status post radical 
prostatectomy, do not result in a need for catheterization. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of adenocarcinoma, status post radical 
prostatectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 
7528 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (2001).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

In this case, the veteran appealed the initial disability 
evaluation assigned for residuals of adenocarcinoma, status 
post radical prostatectomy.  Therefore, consideration is 
given to the possibility of staged ratings, that is, separate 
ratings that are assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Residuals of adenocarcinoma, status post radical 
prostatectomy, are evaluated under diagnostic code 7528, 
which pertains to malignant neoplasms of the genitourinary 
system.  That diagnostic code contemplates a 100 percent 
evaluation for six months following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, with a mandatory VA examination at the 
expiration of six months.  If there has been no local 
recurrence or metastasis, the disability is evaluated based 
on residuals as a voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115a, Diagnostic 
Code 7528.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding. Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence is rated 60 percent when requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day; 40 percent when requiring 
the wearing of absorbent materials which must be changed 2 to 
4 times per day; or 20 percent when requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.

Urinary frequency is rated 40 percent for daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night; 20 percent for daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night; or 10 percent for daytime voiding interval 
between two and three hours, or awakening to void two times 
per night.

Obstructed voiding is rated 30 percent for urinary retention 
requiring intermittent or continuous catheterization.  A 10 
percent rating is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1. Post void residuals greater than 150 cc., 2. 
Uroflowmetry; markedly diminished peak flow rate (less     
than 10 cc/sec), 3. Recurrent urinary tract infections 
secondary to obstruction, 4. Stricture disease requiring 
periodic dilatation every 2 to 3 months.  A noncompensable 
rating is assigned for obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year.

Renal dysfunction is rated 100 percent when requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  An 80 percent rating is assigned 
for persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 60 percent rating is assigned 
for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101.  A 30 percent 
rating is assigned for albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  A noncompensable rating is 
assigned for albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under diagnostic 
code 7101.

In March 1994, the veteran underwent bilateral pelvic 
lymphoidectomy and a radical retropubic prostatectomy in 
connection with adenocarcinoma of the prostate.  The record 
does not show that the veteran underwent followup x-ray or 
chemotherapy, and it has not been contended otherwise.  As 
service connection was not effective until November 1996, the 
100 percent rating assigned for 6 months under Diagnostic 
Code 7528 is not applicable.

Treatment records from the veteran's urologist reflect a lack 
of significant symptomatology other than impotence, for which 
service connection has been established and which is 
evaluated under a separate diagnostic code.  In March 1996, 
for instance, the veteran reportedly was asymptomatic.  He 
was voiding with good control and experienced no pain.  In 
April 1996, the veteran was described as doing well since 
surgery.  Although the veteran was impotent, he had good 
control of his urine and no problems with his stream.  

During a hearing in February 1999, the veteran indicated that 
he had history of removal of six kidney stones since service 
in Vietnam.  He also complained of difficulty with leakage.  
He reported that he would some times "dribble" and that 
there were times when he needed to wear a "Depends" 
undergarment.  

The veteran has submitted a February 1999 letter from his is 
physician.  The physician indicated that he performed the 
surgery in March 1994 and that the veteran did not experience 
recurrence of cancer since that time.  The surgeon added, 
however, that the veteran experienced erectile impotence 
secondary to the surgery, in addition to mild incontinence.  

In August 1999, the veteran underwent a VA genitourinary 
examination.  The veteran indicated that he urinated every 
two hours during the day and one time at night.  He denied 
any hesitancy or dysuria and indicated that his stream was 
good.  He indicated that he experienced slight incontinence, 
adding that he did not wear any pads and that his 
incontinence was just sufficient at times to stain his 
underwear yellow.  He indicated that he did not have 
recurrent urinary tract infections, renal colic, acute 
nephritis, or treatment within the prior year for urinary 
tract disease.  The examiner concluded, apparently based in 
large part upon the history provided by the veteran, that 
urine leakage was minimal, noting that the veteran did not 
wear a pad.  The examiner also concluded that frequency 
occurred only every two hours during the day and caused the 
veteran to wake up only one time per night.  In addition, the 
examiner concluded that the veteran did not need 
catheterization.  

Recently, in March 2000, the veteran received VA treatment 
for complaints that included headaches, dizziness, 
depression, and hyperlipidemia.  He denied at that time any 
urinary complaints.  

This evidence does not warrant a higher evaluation.  The 
record does not suggest that albumin is present, and 
treatment records do not suggest the presence of albumin.  
Examination in March 2000 failed to reveal edema.  Moreover, 
the veteran's blood pressure -- described as a "little 
high" in August 1999 -- was 120/80 in March 2000.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  These findings 
suggest that a compensable evaluation for renal dysfunction 
is not warranted.  

Furthermore, medical evidence associated with the claims 
file, including the February 1999 statement from the 
veteran's physician, suggests that the veteran's predominant 
symptomatology is voiding dysfunction, not renal dysfunction.  
Therefore, the Board's analysis concerns itself with the 
extent of voiding dysfunction that the veteran experiences.  

The veteran's reported medical history, together with his 
testimony, and the conclusions both of the veteran's 
physician and the VA examiner reflect that voiding 
dysfunction is not sufficiently significant to warrant a 
evaluation in excess of 20 percent.  According to the history 
provided by the veteran during the recent VA examination, he 
was required to void once every two hours during the day and 
once at night.  A daytime voiding interval of between one and 
two hours supports the current 20 percent evaluation, but no 
higher.  The voiding intervals reported by the veteran do not 
approximate those required for the next higher rating of 40 
percent - that is, daytime voiding interval of less than one 
hour or awakening to void five or more times per night.

Nor does the record support a higher evaluation on the basis 
of urine leakage.  Although the veteran indicated at the 
hearing in February 1999 that he sometimes wore a pad, he 
later reported at the VA examination that he did not wear a 
pad.  At no time, however, has he indicated that he has had 
to change a pad two or more times per day.  

Obstructed voiding has not been contended or shown, and the 
catheterization required for the higher rating of 30 percent 
on this basis has not been demonstrated.

The Board finds that the veteran's disability does not 
require the wearing of absorbent materials that must be 
changed at least two times per day.  This finding is 
consistent with the veteran's testimony and the 
characterization of the veteran's incontinence by his 
physician as mild.  The Board finds also that the veteran's 
disability results in daytime voiding at an interval greater 
than less than once per hour, and nighttime voiding that does 
not require awaking to void five or more times per night.  
Finally, the Board also finds that the veteran's disability 
does not result in a need for catheterization.  These 
findings are do not warrant an evaluation in excess of 20 
percent.  

The Board observes that in its June 1999 remand, the Board 
requested all current treatment records, including those of 
the veteran's private physician, Dr. M.  Although the RO, in 
September 1999, received the February 1999 statement from Dr. 
M., it appears no additional records of treatment, as such, 
were obtained, notwithstanding the veteran's testimony in 
February 1999 that he recently received treatment from that 
physician.  However, the Board has taken the veteran's 
reports of voiding intervals at face value, and the February 
1999 statement indicates that treatment records would not 
reveal symptomatology that would support a higher rating.  
Therefore, even assuming that additional treatment records 
exist, and there is no prejudice to the veteran from any 
technical failure to comply with the terms of the June 1999 
remand by the acceptance of a statement from this physician, 
rather than insisting on receiving copies of his treatment 
notes.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
concludes that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case and supplemental statement of the case 
of the type of evidence needed to substantiate his claim.  
Furthermore, as discussed above, VA has obtained all 
pertinent evidence identified by the veteran. 

Also, in a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  In this 
case, the veteran has been afforded an examination, and the 
evidence before the Board is sufficient to properly 
adjudicate the veteran's claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

